DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 2, 4-6, 8, 10-13, 15-18 and 20 are pending in the application.  Claims 3, 7, 9, 14 and 19 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/EP2018/058358, filed 03/30/2018, and claims priority to foreign application FR1752822, filed 03/31/2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed process for preparation of a solid material containing manganese unexpectedly produces a catalyst having better oxidizing power compared with the catalyst prepared by methods of the prior art.  In addition, although Kobayashi (US 2013/0001173 A1), (throughout) teaches a number of processes for processing Mn-containing waste water from mining operations, pH adjustment is limited to pH below 9, and manganese-containing solutions are pH-adjusted upwards prior to oxidation and subsequent precipitation, unlike the currently-claimed process, where oxidation is carried out prior to pH adjustment.  Further, according to Darmane (Hydrometallergy 2008 92:73-78), in studies of pH dependence of Mn precipitation from pyrolusite mine waste waters, in alkaline medium (pH ≥ 9) a decrease in the amount of Mn(II) in the solid product, as well as precipitation of other elements, was observed (p. 75 col. 2 par. 6).  Accordingly, an ordinary artisan at the time the application was effectively filed would not have found the claimed process obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4-6, 8, 10-13, 15-18 and 20, reordered and renumbered 1-15 in the final claims, are 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN M MAURO/Primary Examiner, Art Unit 1625